UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:                                                      Chapter: 13
         Yanaira Polanco                                     Case No. 18-43399(ess)


                                   Debtor(s).

                                                            AFFIDAVIT OF SERVICE
---------------------------------------------------------x
                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK                           )
COUNTY OF WESTCHESTER                       ) ss.:

       I, Delores Sigler, being duly sworn, deposes and says: I am not a party to the action, I am
over 18 years of age and I reside in Westchester, New York.

        On December 2, 2020, I served the within:

           Application for Professional Fees, Notice of Hearing and Proposed Order

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a paid properly addressed wrapper in an official
depository under the exclusive care and custody of United States Postal Service within the State
of New York via first class mail:

Marianne Derosa
Chapter 13 Trustee
100 Jericho Quadrangle
Suite 127
Jericho, NY 11753

Yanaira Polanco
25-22 96th Street
East Elmhurst, NY 11369
United States Trustee
Office of the United States Trustee
US Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014                    /s/ Delores Sigler
                                       Delores Sigler
Sworn before me on this
2nd day of December 2020

/s/ Linda M Tirelli
Linda M Tirelli
Notary Public State of New York
Registration No. 01TI6350197
Qualified in Rockland County
Commission Expires November 7, 2024
